Smith, Judge.
We affirm appellant’s burglary conviction.
1. Appellant objected to the admission of a photograph of some of the items missing from the victim’s house following the burglary. Contrary to appellant’s contentions, the admission of the photograph was not reversible error. Any error that may have been committed in the admission of the photograph was necessarily harmless. The photograph was merely cumulative of the testimony of the victim and others concerning the missing items.
2. The arresting officer testified that "[t]he subjects were acting very suspicious ...” Appellant objected to this testimony on the ground that it was a conclusion.
The trial court did not commit reversible error in overruling the objection since the officer stated the facts on which his conclusion was based. He testified as follows: "They raked the items off the hood of the car. Two of the black males continued to lean on the car; one of the other black males approached the vehicle and started talking to me.” "The admission of testimony which was merely the conclusion of a witness could not have harmed the defendant; because there was ample legal evidence to sustain the inference of the witness.” Central of Ga. R. Co. v. Butler Marble &c. Co., 8 Ga. App. 1, 2 (68 SE 775) (1910). See also Salter v. State, 163 Ga. 80, 81 (135 SE 408) (1926).
3. The remaining enumerations of error are without merit.

Judgment affirmed.


Quillian, P. J., and Birdsong, J., concur.